13‐2722 (L) 
United States of America v. Antonio Rivera, et al. 
                                            
                     UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                  ______________                          
                                            
                                 August Term, 2014 
                                            
             (Argued: January 26, 2015          Decided: August 25, 2015) 
                                            
               Docket Nos. 13‐2722 (L); 13‐2723 (Con); 13‐2864 (Con) 
                                    ____________                          
                                            
                         UNITED STATES OF AMERICA, 
                                            
                                                                   Appellee, 
 
                                         ‐v.‐  
                                            
         ANTONIO RIVERA, AKA SANTOS MORALES, AKA ANTONIO 
  ALMADAMO, AKA SANTOS GARCIA, JASON VILLAMAN, AKA SANTI, 
              JOHN WHALEY, AKA JOHN HOLLY, AKA JOHNNY, 
                                            
                                                                  Defendants‐Appellants.* 
 
                                  ______________ 
 
Before: 
                  JACOBS, CALABRESI, AND WESLEY, Circuit Judges. 
                                            
                                  ______________ 
                                            



*    The Clerk of the Court is directed to amend the caption of this case as set forth above. 



                                                  
       Appellants Antonio Rivera, Jason Villaman, and John Whaley appeal from 
judgments entered on June 27, 2013, in the United States District Court for the 
Eastern District of New York (Feuerstein, J.).  Appellants were convicted, after a 
jury trial, of sex trafficking, forced labor, and alien harboring and transportation 
charges.  We hold that the exclusion of evidence of the victims’ other sexual 
behavior before they were employed at the Appellants’ bars and any other 
exposure to a sexualized business did not violate the Appellants’ right to present 
a complete defense and to confront witnesses.  We also hold that while the sex 
trafficking charge given to the jury was error, that error was harmless.  Finally, 
we hold that the Appellants’ sentences were procedurally unreasonable.  We 
therefore AFFIRM Appellants’ convictions, VACATE their sentences, and 
REMAND the cases for a full resentencing.  Judge JACOBS dissents in a separate 
opinion. 
                               
                                JOHN F. CARMAN, Garden City, NY, for Defendant‐
                                Appellant Antonio Rivera.  
                                 
                                JONATHAN I. EDELSTEIN, Edelstein & Grossman, 
                                New York, NY, for Defendant‐Appellant Jason Villaman. 
                                 
                                ELIZABETH A. LATIF (Daniel E. Wenner, on the brief), 
                                Day Pitney LLP, Hartford, CT, for Defendant‐Appellant 
                                John Whaley. 
                                 
                                AMY BUSA, Assistant United States Attorney (Jo Ann 
                                Navickas, Assistant United States Attorney, on the brief), 
                                for Kelly T. Currie, Acting United States Attorney for 
                                the Eastern District of New York, Brooklyn, NY. 
                                        ______________ 
                                                 
WESLEY, Circuit Judge: 

       Appellants Antonio Rivera, Jason Villaman, and John Whaley appeal from 

judgments entered on June 27, 2013, in the United States District Court for the 




                                            2 
Eastern District of New York (Feuerstein, J.).  Appellants operated two bars on 

Long Island that also functioned as illegal brothels.  They advertised a decent 

salary and free transportation to and from work to recruit attractive, 

undocumented aliens to work in a role they described as “waitress.”  The 

“waitresses,” who became the victims in Appellants’ scheme, were told they 

would be expected to dress suggestively, serve drinks, and possibly dance with 

customers.  The reality was very different: Appellants threatened the victims 

with violence and deportation if they spoke to the authorities or quit, forced 

them to drink alcohol until they were intoxicated, required them to strip, and 

compelled them to be fondled by customers, to be groped by customers, and to 

have sex with customers.  

      Before trial, the Government moved in limine to, among other things, 

preclude Appellants from inquiring or offering evidence as to “the victims’ other 

sexual behavior including . . . any other employment in a sexualized business” 

under Federal Rule of Evidence 412.  Gov’t Mot. in Lim., Apr. 12, 2011, Dist. Ct. 

Dkt. No. 139, at 2.  Whaley, joined by Villaman,1 opposed this branch of the 




1 Rivera did not object to the Government’s in limine motion to preclude cross‐
examination about the victims’ other employment in a sexualized business.  On appeal, 
Rivera contends that evidence of the victims’ sexual past should have been admissible.  

                                           3 
motion, arguing that “[i]nformation which shows that the alleged victims 

engaged in commercialized or similar sex without force, fraud or coercion goes 

to the heart of the question of guilt or innocence in this case.”  Villaman App. 

147.  The district court, after argument, precluded testimony about the victims’ 

employment in other sexualized businesses. 

          Whaley also objected to the Government’s proposed jury instruction on the 

sex trafficking charge, arguing that the jury should not be instructed that it could 

consider any aspects of the victims’ backgrounds since the defense was 

precluded from questioning victims about their prior life experiences.  The 

district court overruled Whaley’s objection.2  



We review Rivera’s argument for plain error.  See Fed. R. Crim. P. 52(b); Jones v. United 
States, 527 U.S. 373, 388 (1999).   

2    The jury charge on sex trafficking ultimately read: 

          The  scheme,  plan  or  pattern  need  not  involve  actual  threats  of  serious 
          harm,  but  may  involve  any  other  means,  including  deception  or 
          psychological coercion, used to cause the person to reasonably believe that 
          she,  her  family,  or  any  other  person  would  suffer  serious  harm  if  she 
          refused to continue providing sex acts. . . . If you find that any of the three 
          prohibited means [force, fraud or coercion] I mentioned earlier was used, 
          you must then determine whether such use was sufficient to cause one or 
          more of the Jane Does . . . to engage in a commercial sex act.  In making 
          that determination, you may consider the cumulative effect of the conduct 
          of  that  defendant  and  the  Jane  Does.    You  may  also  consider  the  special 
          vulnerabilities, if any, of the Jane Does.  In this regard you may find that 
          not all persons are of the same courage or firmness.  You may consider, for 

                                                   4 
      At trial, Appellants’ counsel elicited testimony that could suggest that the 

victims consented to being prostitutes.  For example, some of the victims testified 

that they had quit working at the bars but then returned after some time for 

various reasons.  A few of the victims acknowledged that they knew others who 

worked at the bars and had visited the bars prior to their employment there, or 

had even recruited relatives or friends to work at the bars. 

      Appellants’ counsel made use of this testimony at closing.  For example, 

Rivera’s counsel argued that the victims “had the chance to see the[] bars for 

what they were before they started working,” including viewing “non‐stop 

debauchery.”  Villaman App. 765.  He also contended that the victims chose to be 

prostitutes at the bars because they “would make a lot [more] money . . . than 

      example,  the  Jane  Doe’s  background,  physical  and  mental  condition, 
      experience, education, socioeconomic status, and any inequalities between 
      them  and  the  defendant  under  consideration  with  respect  to  these 
      considerations including their relative stations in life among other things.   

      Simply put, you may ask whether the particular Jane Doe was vulnerable 
      in  some  way  so  that  the  actions  of  the  defendant  under  consideration, 
      even if not sufficient to compel another person to engage in a commercial 
      sex act, were enough to compel that particular Jane Doe. . . . 

      If  a  particular  Jane  Doe  was  threatened  with  or  suffered  certain 
      consequences  in  connection  with  the  services  that  she  purportedly 
      rendered  that  overcame  her  will  and  compelled  her  service,  that  is 
      sufficient to establish the third element of the offense of sex trafficking. 

Villaman App. 796.   



                                             5 
they could make in a factory, or in a nail salon, or in any of the other places that 

they worked at illegally prior to working at [the bars].”  Id.  Rivera’s counsel 

asked the jury “what woman would come for a job interview, observe this, and 

then work there unless she knew what she was getting into and how much 

money she was going to make to do it?”  Id.  

      Appellants were convicted of sex trafficking, forced labor, and alien 

harboring and transportation charges.  We address Appellants’ arguments that 

the district court erred: (1) in granting the Government’s motion in limine to 

exclude cross‐examination regarding the victims’ other employment in a 

sexualized business with respect to Appellants’ sex trafficking and forced labor 

charges; (2) in giving the sex trafficking jury charge; and (3) in imposing 

unreasonable sentences upon them.  We hold first that the exclusion of evidence 

of the victims’ other sexual behavior did not violate the Appellants’ right to 

present a complete defense and to confront witnesses.  We next hold that while 

the sex trafficking jury charge was error, that error, given the evidence in this 

case, was harmless.  Finally, we hold that the sentences imposed were 

procedurally unreasonable, and a full resentencing is warranted.  




                                          6 
                                   DISCUSSION 

       Although we generally review evidentiary rulings for abuse of discretion, 

Manley v. AmBase Corp., 337 F.3d 237, 247 (2d Cir. 2003), we review 

interpretations of law de novo, including whether an evidentiary ruling violates a 

defendant’s constitutional rights, see United States v. Tropeano, 252 F.3d 653, 657 

(2d Cir. 2001).   

         Federal Rule of Evidence 412(a)(1) provides that in a case involving 

allegations of sexual misconduct, “evidence offered to prove that a victim 

engaged in other sexual behavior” is inadmissible.  The Rule “aims to safeguard 

the alleged victim against the invasion of privacy, potential embarrassment and 

sexual stereotyping that is associated with public disclosure of intimate sexual 

details.”  Fed. R. Evid. 412 advisory committee’s note.  The exclusion, however, is 

not absolute.  The Rule wisely makes explicit that “evidence whose exclusion 

would violate the defendant’s constitutional rights” should be admitted.  Fed. R. 

Evid. 412(b)(1)(C).  The constitutional rights contemplated by this exception 

include the accused’s right under the Sixth Amendment to confront a witness.  

See, e.g., Olden v. Kentucky, 488 U.S. 227, 231 (1988).  This includes “a meaningful 

opportunity to present a complete defense” at trial, Holmes v. South Carolina, 547 




                                          7 
U.S. 319, 324 (2006) (internal quotation marks omitted), and to confront 

witnesses, including by “impeach[ing] the credibility of a prosecution witness by 

cross‐examination,” Davis v. Alaska, 415 U.S. 308, 309 (1974).  

       Appellants contend that they were improperly precluded from cross‐

examining the victims about their prior work in the sex industry.  Because the 

sex trafficking and forced labor statutes both require an analysis of “all the 

surrounding circumstances,” see 18 U.S.C. §§ 1589(c)(2), 1591(e)(4), Appellants 

argue that a victim’s “experience in the sex industry, and knowledge of its 

practices, is . . . relevant to whether she was coerced or whether, on the other 

hand, she knew precisely what she was getting into and accepted it as part of a 

money‐making endeavor.”  Villaman Br. 27 (emphasis added).3  Appellants 

contend that, by excluding inquiry on this subject, the district court prevented 

them from conducting a full cross‐examination, thereby violating their rights 

under the Confrontation Clause.   We disagree.   




3 Villaman also argues that Rule 412 is inapplicable to the forced labor counts.  But the 
“labor” the victims were forced to provide was, in part, prostitution, and some of the 
means by which Appellants compelled the victims’ forced labor was through sexual 
assault and the threat of sexual assault.  Thus, this was a “criminal proceeding 
involving alleged sexual misconduct.”  Fed. R. Evid. 412(a).   



                                             8 
      Evidence of victims’ prior acts of commercial sex is irrelevant to whether 

those victims were coerced into working as prostitutes.  Appellants wanted to 

cross‐examine the testifying victims about prior work as prostitutes before 

Appellants hired them to work in their bars.  Appellants hoped to suggest that 

having already worked as prostitutes, the victims would not have been deceived 

by Appellants and that they “knew . . . what [they were] getting into.”  Villaman 

Br. 27.  But knowing that suggestive behavior or even sexual acts might become a 

part of the job does not mean that the victims therefore consented to being 

threatened or coerced into performing sexual acts they did not wish to perform.  

The very purpose of the Rule is to preclude defendants from arguing that 

because the victim previously consented to have sex—for love or money—her 

claims of coercion should not be believed.   

      The Government did not assert that the victims had not been engaged in 

sexualized business before they worked at the bars.  The focus of the 

Government’s case was that the victims were forced to perform sex acts against 

their will.  Prior sexual conduct for money or pleasure was irrelevant to whether 

the victims’ sexual activities at the bars were the result of coercion.  See United 

States v. Roy, 781 F.3d 416, 420 (8th Cir. 2015) (excluding evidence of victim’s 




                                           9 
prior prostitution as irrelevant to defendant’s charged conduct of sex trafficking); 

United States v. Valenzuela, 495 F. App’x 817, 819–20 (9th Cir. 2012) (“Appellants 

cannot show the relevance of questions about prior prostitution to either 

Appellants’ knowledge of the use of force, fraud, or coercion, or the victims’ 

consent to work in prostitution.”); United States v. Cephus, 684 F.3d 703, 708 (7th 

Cir. 2012) (“[Defendants] wanted to suggest that having already been a prostitute 

she would not have been deceived by [Defendant] and therefore her testimony 

that she was coerced into working for him—an element of one of the charged 

offenses when the prostitute is not a minor, 18 U.S.C. § 1591(a)—should be 

disbelieved.  But the testimony sought to be elicited by the cross‐examination 

would have been irrelevant.  Even if no promises were made to [the victim], this 

would not be evidence that she consented to be beaten and to receive no share of 

the fees paid by the johns she serviced.”).  That some of the victims may have 

been prostitutes before working at the bars does not suggest that Appellants did 

not later threaten them with violence or deportation in order to coerce them into 

commercial sex.  Thus, there was no relevant use of the cross‐examination 

testimony sought by Appellants and the district court did not err in precluding 

it.4   

4    Unlike in Olden, 488 U.S. at 232–33, and Alvarez v. Ercole, 763 F.3d 223, 230 (2d Cir. 

                                                10 
       Even without pursuing the precluded line of inquiry, Appellants 

effectively cross‐examined the victims and argued that they engaged in 

prostitution for pecuniary reasons—not because they were forced.  The 

testimony that some of the victims quit working and subsequently returned or 

chose to work at the bars because they earned more money than they would at 

their next‐best employment option could have been received by the jury as 

suggesting consent.  Thus, the testimony elicited by Appellants’ counsel, as 

emphasized by Rivera’s counsel in closing, allowed Appellants to contend that 

the victims freely consented to engage in prostitution.  See United States v. Zayac, 

765 F.3d 112, 118–19 (2d Cir. 2014), cert. denied, 83 U.S.L.W. 3727 (U.S. June 22, 

2015) (No. 14‐1069) (any error precluding evidence defendant claimed would 

bolster his defense of fearing co‐conspirator was harmless since defendant’s fear 

was admitted through other testimony).  Because Appellants were able to argue 

that the victims voluntarily engaged in prostitution, the court’s exclusion of any 

evidence concerning the victims’ prior engagement in a sexualized business did 




2014), the district court here did not curtail all cross‐examination as to issues of the 
victims’ credibility or whether they knowingly agreed to engage in prostitution.  
Rather, Judge Feuerstein imposed a reasonable limitation on a limited aspect of cross‐
examination.  See Watson v. Greene, 640 F.3d 501, 510–12 (2d Cir. 2011). 



                                            11 
not prejudice Appellants with respect to their sex trafficking or forced labor 

charges. 

      Appellants also argue that the district court erred in instructing the jury on 

the sex trafficking charges because the court’s definition of “coercion” incorrectly 

eliminated reference to whether a “reasonable person” in the victims’ 

circumstances would also feel coerced.  We review challenges to jury instructions 

de novo but “will reverse only where the charge, viewed as a whole, demonstrates 

prejudicial error.”  United States v. Coppola, 671 F.3d 220, 247 (2d Cir. 2012).  

“Where jury instructions omit an element of the charged crime, we review the 

error for harmlessness beyond a reasonable doubt.”  Id. at 248.  An error in the 

charge is harmless if the verdict “would surely not have been different absent the 

constitutional error.”  Sullivan v. Louisiana, 508 U.S. 275, 280 (1993) (emphasis 

omitted). 

      The district court’s instruction did provide that the coercion must make 

the victim “reasonably believe that she . . . would suffer serious harm if she refused 

to continue providing sex acts.”  Villaman App. 796 (emphasis added).  

However, the instruction then focused on “the particular Jane Doe” and did not 

charge that the Government must prove that a reasonable person of the same 




                                           12 
background and circumstances would have also felt coerced.  The correct 

standard is a hybrid: it permits the jury to consider the particular vulnerabilities 

of a person in the victim’s position but also requires that her acquiescence be 

objectively reasonable under the circumstances.  See 2‐47A Modern Federal Jury 

Instructions—Criminal P 47A.03, Instruction 47A‐21.  We find that this error was 

harmless beyond a reasonable doubt; the threats of harm to the victims were 

sufficiently serious to cause both the victims and reasonable people of the same 

background and in the same circumstances to feel coerced.5  Victims testified that 

Appellants threatened that they would report the victims to the immigration 

authorities and that they were threatened with or subjected to physical violence 

if they did not comply with Appellants’ instructions.  There was significant 

evidence at trial that several victims were either forcibly raped by Appellants or 

rendered so inebriated—often by force or threat of force—as to be functionally 

unconscious.  In light of this evidence, a reasonable person with the same 

background and circumstances as the victims would have felt coerced and the 




5 Although the district court erred in instructing the jury on the sex trafficking counts, it 
properly instructed the jury on the reasonable person standard in its instructions on the 
forced labor charges. 



                                             13 
verdict “would surely not have been different absent the” district court’s error in 

the sex trafficking instruction.  See Sullivan, 508 U.S. at 280 (emphasis omitted).   

      Finally, Appellants challenge the sentences imposed for both procedural 

and substantive unreasonableness.  We review such challenges applying a 

“deferential abuse‐of‐discretion standard.”  United States v. DeSilva, 613 F.3d 352, 

356 (2d Cir. 2010) (per curiam) (internal quotation marks omitted).  To satisfy 

procedural review, a trial court may not impose a sentence greater than the 

statutory maximum, must “begin all sentencing proceedings by correctly 

calculating the applicable Guidelines range,” United States v. Dorvee, 616 F.3d 174, 

180 (2d Cir. 2010), and should make clear the basis for any enhancements 

imposed, United States v. Ahders, 622 F.3d 115, 119 (2d Cir. 2010).  If we determine 

that a sentence is procedurally unsound, we need not consider whether it was 

also substantively reasonable.  United States v. Corsey, 723 F.3d 366, 377 (2d Cir. 

2013). 

      The Government concedes that certain of the sentences imposed exceeded 

the statutory maximum and thus constitute procedural error warranting remand 

as to those sentences.  Gov’t Br. 162.  However, there were additional procedural 

errors in the sentencing proceeding, including an incorrectly imposed mandatory 




                                          14 
minimum, and a full resentencing is warranted.  Cf. United States v. Maldonado, 

996 F.2d 598, 599 (2d Cir. 1993) (per curiam) (“[W]hen a sentence has been 

vacated, the defendant is placed in the same position as if he had never been 

sentenced.”). 

       First, the district court erred in imposing a two‐level “serious injury” 

enhancement for every victim under U.S.S.G. § 2A3.1(b)(4).  The Presentence 

Report explicitly premised this enhancement on evidence that the victims were 

raped, and the Government relied on this evidence in defending the application 

of the enhancement over Appellants’ objection.  Rivera App. 714–15.  However, 

the application notes to the Guideline advise that “for purposes of this guideline, 

‘serious bodily injury’ means conduct other than criminal sexual abuse, which 

already is taken into account in the base offense level.”  U.S.S.G. § 2A3.1(b)(4) 

application note 1 (emphasis added).  Serious bodily injury is otherwise defined 

as “injury involving extreme physical pain or the protracted impairment of a 

function of a bodily member, organ or mental faculty; or requiring medical 

intervention such as surgery, hospitalization, or physical rehabilitation.”  Id. 

§ 1B1.1 application note 1(L).  On remand, the district court should consider 

whether the record supports application of this enhancement as to any victim. 




                                            15 
       Next, the district court erred in applying an across‐the‐board four‐level 

enhancement for an offense that involved aggravated sexual abuse as defined by 

18 U.S.C. § 2241.6  The Government concedes that the district court “did not 

describe in detail the facts of aggravated sexual abuse involving each and every 

victim” but argues that “there was significant evidence at the trial that several 

victims were either forcibly raped by defendants or rendered so inebriated—

often by force or threat of force—as to be functionally ‘unconscious.’”  Gov’t Br. 

155–56.  However, the district court was required to “fully state[] the reasons for 

the sentence imposed,” United States v. Bonilla, 618 F.3d 102, 111 (2d Cir. 2010), 

and to make clear the basis for imposing the enhancement, Ahders, 622 F.3d at 

123 (remanding for “further consideration and explanation of the sentence,” 

including a four‐level enhancement).  Its failure to do so requires remand.  

Because we vacate Appellants’ sentences and remand for a full resentencing, we 



6 That statute criminalizes “knowingly caus[ing] another person to engage in a sexual 
act” by (1) using force or (2) threatening or placing that person in fear that any person 
will be subjected to death, serious bodily injury, or kidnapping.  18 U.S.C. § 2241(a).  It 
also criminalizes acts of sexual abuse committed by: (1) rendering another person 
unconscious, (2) “administer[ing] to another person by force or threat of force, or 
without the knowledge or permission of that person, a drug, intoxicant, or other similar 
substance and thereby (A) substantially impair[ing] the ability of that other person to 
appraise or control conduct; and (B) engag[ing] in a sexual act with that other person.”  
Id. § 2241(b).



                                            16 
decline to reach their arguments that the sentences imposed were substantively 

unreasonable.  See Corsey, 723 F.3d at 377–78. 

          We close with a few words about the views of our dissenting colleague.  

The dissent presses for reversal of Appellants’ convictions based on the district 

court’s Rule 412 in limine decision.7  The evidence the district court excluded was 

that prior to their involvement with Appellants, the “victims engaged in 

commercialized or similar sex without force, fraud or coercion.”  Villaman App. 

147.  But the dissenter’s concern seems to be that Rivera and his co‐defendants 

were denied their constitutional right to present a defense because evidence that 

a victim worked in a “sexualized environment”—defined broadly by the 

dissenter to include such nonsexual activities as “bartending, pole‐dancing, and 

bouncing”—could be used to infer that the victims knew that their “waitress” job 

descriptions included prostitution.  Dissenting Op., post, at 3.  Appellants never 

argued this.  But Rivera’s brief does lay out the core of his concern: “The central 

issue in the case was coercion: whether the women voluntarily engaged in 

commercial sexual acts, or whether they were forced to do so by the Defendants.”  

Rivera Br. 47.   As discussed above, that evidence was not relevant under Rule 


7    Our colleague fails to point out that Rivera never objected to the government’s motion. 



                                              17 
412 to whether those victims were later coerced into working as prostitutes.  

Thus, it would seem that the dissenter’s concerns are grounded in neither the 

evidence defendants sought to offer nor the arguments they have made.   

      The dissent expresses a concern that “precluding cross‐examination of the 

victims about work as prostitutes prior to their employ by defendants prevented 

defendants from advancing their main defense: that the victims were not 

defrauded into engaging in a commercial sex act, an element of the offense.”  

Dissenting Op., post, at 6.  The district court’s ruling on Rule 412 did not prevent 

Appellants from using this defense.  In fact, as discussed above, Rivera’s counsel 

made reference in his closing to the victims’ testimony that they had quit 

working at the bars but later returned, that they had visited the bars prior to their 

employment, or had recruited relatives or friends to work at the bars. 

      Lastly, we agree with our dissenting colleague that the sex trafficking 

charge was in error but clearly that error was harmless.  The dissenter counters 

that “[a] properly instructed jury might find it implausible that the operator of 

such a[n illegal] business would contact the authorities for any reason: a chop 

shop does not call the police to report a supplier as a car thief.”  Dissenting Op., 

post, at 15.  The analogy takes the perspective of the person in the power position.  




                                         18 
It ignores the victim’s view of the world; the consequences of discovery to the 

out‐of‐status individual may be so grave that any risk of discovery by 

immigration officials justified co‐operation.   

      The dissent’s harmless error analysis also ignores the plain facts of this 

case.  Defendants knew of the immigration status of the victims and used that 

knowledge to craft their threats to coerce the victims to perform sexual acts 

against their will.  Knowledge of “objective conditions that make the victim 

especially vulnerable (such as youth or immigration status) bear on whether the 

employee’s labor was obtained by forbidden means.”  United States v. Bradley, 390 

F.3d 145, 153 (1st Cir. 2004) (internal quotation marks and alteration omitted), 

vacated on other grounds, 545 U.S. 1101 (2005) (Booker remand).  Moreover, the 

dissent ignores the substantial evidence of coercion through force as noted 

above.  The threatened and actual abuse, in toto, was serious enough to cause 

reasonable people of the same background and in the same circumstances to feel 

coerced.  


                                  CONCLUSION 

      We have considered the remaining arguments presented by Appellants 

and find them to be without merit.  For the reasons stated above, the judgments 



                                          19 
of conviction are AFFIRMED, the Appellants’ sentences are VACATED, and the 

cases are REMANDED for a full resentencing.   




                                      20 
JACOBS, Circuit Judge, dissenting:

      I respectfully dissent.

      Defendants Antonio Rivera, Jason Villaman, and John Whaley (along with

Rivera’s sister, Jasmin, who cooperated and testified for the government)

recruited young, poor, undocumented women to work in two bars owned by

Rivera, where they had sex with customers who got them dangerously

inebriated. Defendants transported these women to and from the bars, abused,

and sexually assaulted them. The government argued that defendants ensnared

the victims of their sex-trafficking, alien-harboring, and alien-transporting

scheme by deceiving them about the nature of their employment, withholding

their pay, threatening them with deportation, telling them that the police worked

for Rivera and would not assist them, and, generally, creating a climate of fear.

Defendants were convicted of (variously) multiple counts of committing

conspiracies to commit sex-trafficking by means of force, fraud or coercion;

forced labor conspiracy; and transporting and harboring aliens; and substantive

counts of these offenses.

      Such conduct would violate a host of state laws; but the federal offense of

sex-trafficking requires the government to show that the acts were accomplished

by certain means, and the means relied on at trial were fraud and threats. The
prosecution’s case was that the women were recruited on the false pretense that

they would work as respectable waitresses--well paid, and well taken care of;

and that they instead were mistreated, exploited, and made to feel that they were

not free to leave Rivera’s employ. There was enough evidence to convict

defendants of these despicable offenses in a fair trial, and I would vote to affirm

if they had gotten one.

      The district court granted the government’s in limine motion to “preclude

evidence of the victims’ other sexual behavior both pre- and post-employment at

the bars, and any other employment in a sexualized business, outside of the

occasions pertaining to this case where the defendants forced the victims to

engage in prostitution and other forced sexual contact.” D. Ct. Dkt. No. 231 at 2.

The government argued, and the majority agrees, that this evidence was

“inadmissible under Fed. R. Evid. 412, which protects victims of sex crimes, and

is irrelevant under Fed. R. Evid. 401, 402 and 403.” Id.

      There were two trial errors; neither of them was harmless, and each

reinforced the tendency of the other to prevent a fair trial on the critical issue of

whether the women were defrauded and coerced.

      First, the court excluded evidence that the victims worked as prostitutes


                                           2
prior to their employment by defendants as well as evidence of prior

employment in a sexualized business. Evidence of work in a sexualized business

was excluded on no ground I can think of: there are many jobs in a sexualized

environment–-such as bartending, pole-dancing, bouncing, etc.--that are

categorically not sexual behavior. Exclusion of prior work in prostitution does

implicate Rule 412; but the outer boundary of Rule 412 stops short of violating

the Confrontation and Due Process Clauses. Because the central issues at

defendants’ trial were fraud and coercion, the blanket exclusion of relevant

evidence under Rule 412 deprived defendants of their constitutional rights to

confront witnesses and to a fair trial. See infra Points I and II.

      Second, the court’s sex-trafficking charge allowed the jury to decide guilt

solely on the basis of the subjective feelings of the women, whereas a proper

instruction would have required consideration as well of whether a reasonable

person in their position would have felt coerced or been misled and defrauded.

See infra Point III.

      The instructional error compounds the evidentiary error, and the two leave

me with real questions about the fairness of this trial. See United States v.

Haynes, 729 F.3d 178, 197 (2d Cir. 2013) (vacating judgment of conviction and

                                           3
remanding because multiple errors, considered together, “call into serious doubt

whether the defendant received the due process guarantee of fundamental

fairness to which she and all criminal defendants are entitled”). See infra Point

IV.

      Because the Confrontation Clause violation and the instructional error

rendered defendants’ trial fundamentally unfair, a new trial as to all counts is

warranted. See Spencer v. Texas, 385 U.S. 554, 563-64 (1967) (“[T]he Due Process

Clause guarantees the fundamental elements of fairness in a criminal trial.”); cf.

United States v. Bruno, 383 F.3d 65, 91 (2d Cir. 2004) (recognizing spillover effect

that warranted vacatur of counts other than those primarily infected with error).

See infra Point V.




                                         I

      The Constitution guarantees “a meaningful opportunity to present a

complete defense” at trial. Holmes v. South Carolina, 547 U.S. 319, 324 (2006).

“Whether the exclusion of [evidence] violate[s] [a defendant’s] right to present a

defense depends upon whether ‘the omitted evidence[,] evaluated in the context

of the entire record[,] creates a reasonable doubt that did not otherwise exist.’”


                                          4
Justice v. Hoke, 90 F.3d 43, 47 (2d Cir. 1996) (quoting United States v. Agurs, 427
U.S. 97, 112 (1976)).

      Federal Rule of Evidence 412 bars the introduction of evidence of a victim’s

“sexual behavior” and “sexual predisposition.” Fed. R. Evid. 412(a)(1), (2). In a

criminal case, however, the rule yields if the exclusion of evidence would violate

the defendant’s constitutional rights. Id. at (b)(1)(C). Rule 412 is intended to

“safeguard the alleged victim against the invasion of privacy, potential

embarrassment and sexual stereotyping that is associated with public disclosure

of intimate sexual details and the infusion of sexual innuendo into the factfinding

process.” Fed. R. Evid. 412 advisory committee note to 1994 amendment. In that

way, the rule “encourage[s] victims of sexual misconduct to institute and to

participate in legal proceedings against alleged offenders.” Id.

      “Restrictions on a criminal defendant’s rights to confront adverse

witnesses and to present evidence may not be arbitrary or disproportionate to the

purposes they are designed to serve.” Michigan v. Lucas, 500 U.S. 145, 151 (1991)

(internal quotation marks omitted). To that end, the Supreme Court limited a

state rape-shield law when it impinged upon a defendant’s Confrontation Clause

right. Olden v. Kentucky, 488 U.S. 227, 231-32 (1988) (finding constitutional


                                          5
violation in a case where the central issue was consent and the court excluded

evidence “from which jurors . . . could appropriately draw inferences relating to

the reliability of the witnesses” and from which “a reasonable jury might have

received a significantly different impression of the witness’ credibility” (internal

alterations and quotation marks omitted)).

      In this commercial sex-trafficking case, Rule 412 furnishes no basis for

precluding evidence of exposure to a sexualized business; as defendants put it,

“[f]raud in the inducement was a running theme” of the prosecution. Defs.’ Ltr.,

dated Feb. 3, 2015, at 3. Moreover, precluding cross-examination of the victims

about work as prostitutes prior to their employ by defendants prevented

defendants from advancing their main defense: that the victims were not

defrauded into engaging in a commercial sex act, an element of the offense under

18 U.S.C. § 1591(a). Cf. Alvarez v. Ercole, 763 F.3d 223, 232 (2d Cir. 2014)

(affirming grant of habeas relief when trial court’s rulings “precluded [the

defendant] from fleshing out his main defense theory”).

      Rule 412 does not bar the introduction of evidence in “circumstances in

which the probative value . . . significantly outweighs possible harm to the

victim.” Fed. R. Evid. 412 advisory committee notes to 1994 amendment. Here,


                                          6
in light of the charges and the government’s theory of its case, the excluded

evidence was highly probative: if credited, it would have been a full defense to

the sex-trafficking theories advanced by the prosecution. Cf. United States v.

Elbert, 561 F.3d 771, 777 (8th Cir. 2009) (rejecting defendant’s Rule 412 argument

in a commercial sex-trafficking case “[b]ecause the victims were minors and

could not legally consent” and therefore “the government did not need to prove

the elements of fraud, force, or coercion, which are required for adult victims”).




                                           II

      At the pre-trial conference in which the court heard the in limine motion,

the judge asked the government a telling question: “[do] you think that if

someone went from one situation into an identical situation, that might be

relevant”? VA 155. The government argued that it was not: “Our theory is that

work in a sexualized business is not relevant to this trial unless it’s . . . working in

the bars Antonio Rivera owned. . . . It is just as likely that the victim . . . was

abused by another bar owner.” Id. The court initially recognized that this case

was distinguishable from one involving a “personal one-on-one [i.e., intimate]

relationship,” id. at 156, and indicated that it would “take [the evidence] as it


                                            7
comes”; but the court later granted the government’s in limine motion by a

simple endorsement of the government’s motion. Id. at 152.

      On appeal, the government maintains (and the majority accepts) that the

excluded evidence is irrelevant to whether the victims were coerced into working

as prostitutes by Rivera, Villaman and Whaley. Maj. Op. at 9. If the evidence

were truly irrelevant, the protections of Rule 412 would not even be implicated;

the evidence would simply be inadmissible under Federal Rule of Evidence 401.

And it is of course “intolerable to suggest that because [a] victim [was] a

prostitute, she automatically is assumed to have consented with anyone at any

time.” United States v. Saunders, 943 F.3d 388, 392 (4th Cir. 1991). But

defendants did not seek to cross-examine the victims about their prior

employments in order to suggest consent to specific sexual encounters. Rather,

the excluded evidence was relevant to whether their employment in the

commercial sex trade was procured by fraud or coercion, as the government was

required to show under 18 U.S.C. § 1591. A reasonable juror could conclude that

prior, voluntary work in the industry suggested that the employment

arrangement here was consensual and not entered into by fraud.

      Relevance, however, is not the decisive issue here. In order to warrant


                                         8
relief, the exclusion of the evidence must have “violate[d] the defendant[s’]

constitutional rights.” Fed. R. Evid. 412(b)(1)(C). I conclude that it did. See

Davis v. Alaska, 415 U.S. 308, 315 (1974) (“Confrontation means more than being

allowed to confront the witness physically.”).

      It is hard to see how defendants could have put on a “complete defense,”

Holmes v. S. Carolina, 547 U.S. 319, 324 (2006), without evidence of the victims’

prior employment in a sexualized business. That is because (under the

government’s theory and the court’s charge) the jury was invited and directed to

decide the critical issues of fraud and coercion from the wholly subjective point

of view of the victims, and in light of their backgrounds and special

vulnerabilities.1 Cf. United States v. Alvarez, 601 F. App’x 16, 19 (2d Cir. 2015)

(summary order) (“Here, the district court admitted evidence of the victims’

history of prostitution prior to their meeting Alvarez. In that way, Alvarez was


  1
     The majority considers that defense counsels’ effort to marshal arguments in
closing mitigated the erroneous grant of the motion in limine. See Maj. Op. at 18.
But the Confrontation Clause is “designed to prevent improper restrictions on
the types of questions that defense counsel may ask during cross-examination,”
Pennsylvania v. Ritchie, 480 U.S. 39, 52 (1987), and here “the reliability of the
evidence against [defendants was not] subject[ed] . . . to rigorous testing,” Lilly v.
Virginia, 527 U.S. 116, 123-24 (1999). And of course, as the jury was instructed,
the arguments of counsel are not evidence. See United States v. Suarez, 588 F.2d
352, 355 (2d Cir. 1978).

                                          9
able to present a complete defense and to impeach the government’s witnesses

using the admitted evidence of the victims’ earlier prostitution. The excluded

evidence of the victims’ later prostitution was not critical to protect Alvarez’s

constitutional rights.”).

      Everything turned on the government’s ability to convince the jury that the

victims were deceived, and “a reasonable jury might have received a significantly

different impression of the witness’ credibility” if defendants had been permitted

to establish that the victims previously worked in sexualized environments.

Olden, 488 U.S. at 231-32 (internal alterations and quotation marks omitted); cf.

United States v. Shellef, 507 F.3d 82, 107 (2d Cir. 2007) (“Where a jury is

presented with multiple theories of conviction, one of which was invalid, the

jury’s verdict must be overturned if it is impossible to tell which theory formed

the basis for conviction.” (internal quotation marks omitted)). As defendants

argued here and before the district court, see VA 147, evidence of prior work in a

sexualized environment goes to the heart of their defense. See United States v.

Forrester, 60 F.3d 52, 64-65 (2d Cir. 1995) (“Error going to the heart of a critical

issue is less likely to be harmless.” (internal quotation marks omitted)).

      Here, the government emphasized to the jury that the victims expected to


                                           10
work as respectable, well looked after waitresses. See VA 755 (arguing in

summation that defendants “all agreed to tell the girls that they would just be

waitresses to entice them”); id. at 756 (“[Defendants] . . . decided to lie to the girls

about what the job was, because if they knew the truth of the sex act they would

never agree in the first place. They lied about the work, they lied about the

money. They lied about the girls’ safety. And that is fraud.”); see also Defs.’ Ltr.

at 3. In other words, the government’s theory was that the victims accepted

employment with defendants and then “engage[d] in [the] commercial sex act[s]”

that formed the basis for defendants’ prosecution only because of defendants

“fraud.” 18 U.S.C. § 1591(a). But the precluded line of inquiry--the victims’ prior

places of employment and exposure to sexualized environments (as well as prior

work as prostitutes)--bears directly on whether they were defrauded within the

meaning of 18 U.S.C. § 1591(a); that is, whether they understood the terms and

circumstances of their employment. Cf. United States v. Valenzuela, 2008 WL
2824958, at *3 (C.D. Cal. July 21, 2008) (recognizing that if the government

introduced evidence “tending to show that the victims . . . did not expect to

engage in prostitution . . . it will have put those victims’ sexual histories at issue”

and, “[u]nder those circumstances, it is possible that . . . evidence rebutting the


                                           11
government’s allegations might be admissible under the constitutional

exception”).

      The government argues that notwithstanding the grant of its in limine

motion, the defense “had ample evidence in the record to argue, as it did, that the

testifying waitresses consented to engaging in prostitution.” Gov’t Br. at 107. In

rejecting defendants’ Confrontation Clause argument, the majority rehearses

some of this evidence. See Maj. Op. at 5-6. True, defense counsel endeavored to

show the jury that the waitresses’ employment was consensual and that they were

not deceived, but “[w]e cannot speculate as to whether the jury, as sole judge of

the credibility of a witness, would have accepted this line of reasoning had

counsel been permitted to fully present it.” Davis, 415 U.S. at 317.




                                         III

      As the majority concludes, the district court erred by delivering a wholly

subjective sex-trafficking charge instead of a charge that reflected the proper

hybrid standard. See Maj. Op. at 12-13. I part company with the majority because

I am not at all persuaded that omission of the objective aspect of the statutory

consideration was harmless beyond a reasonable doubt.


                                         12
       The jury charge greatly lightened the government’s burden. It is one thing

(and hard) to convince a jury that a reasonable person, with the same background

as the victim and in the same circumstances as the victim, would have felt coerced

or defrauded. Cf. United States v. Campbell, 764 F.3d 880, 888 (8th Cir. 2014)

(“The jury could find his actions amounted to coercion if the assaults were part of

a pattern intended to cause a person to believe that failure to perform an act [of

prostitution] would result in serious harm. In doing so, the jury was required to

assess how a reasonable person . . . in the same circumstances . . . would perceive [the

defendant’s] conduct.” (internal quotation marks and citations omitted and

emphasis added)); United States v. Fields, 2013 WL 5278499, at *1 (M.D. Fla. Sept.

18, 2013) (finding harm “sufficiently serious, under all the surrounding

circumstances, to compel a reasonable person of the same background and in the

same circumstances to perform or to continue performing commercial sexual

activity in order to avoid incurring that harm” (internal quotation marks omitted

and emphasis added)); United States v. Jaensch, 678 F. Supp. 2d 421, 432 & n.6

(E.D. Va. 2010) (referencing use of “reasonable person” standard in “defining




                                             13
critical elements” of the forced labor statute).2

       It is of course much easier to establish coercion or fraud subjectively, based

on the victims’ own testimony. The jury was instructed by the district court that it

could convict if the specific Jane Does testified that they felt coerced regardless of

whether a reasonable person in similar circumstances with a similar background

would have felt coerced. The question posed was whether the actions of

defendants, “even if not sufficient to compel another person to engage in a

commercial sex act, were enough to compel that particular Jane Doe.” The jury was

further instructed: “If a particular Jane Doe was threatened with or suffered certain

consequences in connection with the services she . . . rendered that overcame her

will and compelled her service, that is sufficient.” RA 522-25 (emphasis added).

Pressing its advantage, the government stressed the “specific vulnerabilities” of

the victims, and argued that defendants “tailored their coercive scheme to [the]

witness[es]’ specific vulnerabilities.” VA 756.


   2
    Other courts have invoked this objective aspect of the standard in evaluating
challenges to sex-trafficking convictions. See, e.g., United States v. Bell, 761 F.3d
900, 908 (8th Cir. 2014) (“Bell coerced these women into performing commercial
sex acts. He threatened both their physical and psychological well-being should
they leave or implicate him to police. A reasonable person in this situation likely
would have found his threats of harm credible . . . .” (emphasis added)); United
States v. Mack, 298 F.R.D. 349, 354 n.5 (N.D. Ohio 2014).

                                           14
      The reduced burden of proving such subjective coercion or fraud becomes

lighter than air if the defense cannot elicit evidence that the victims’ employment

and experiences let them know in advance what they were getting into.

      It therefore matters whether a reasonable person would have found the

threats of harm credible. The main threat was that defendants would inform

immigration authorities that the victims were present illegally, and arrange to

have them deported. A properly instructed jury might find it implausible that the

operator of such a business would contact the authorities for any reason: a chop

shop does not call the police to report a supplier as a car thief. And a properly

instructed jury might have concluded that the threat of deportation to one’s home

country would be nothing compared to a form of prostitution tantamount to serial

rape. In any event, the objective reasonableness of the victims’ perception of the

consequences of going to the police is a question that should not have been taken

from the jury.

      We are advisedly reluctant to find harmlessness when we cannot be

assured of the impact of the instructional error. See United States v. Kaiser, 609
F.3d 556, 567 (2d Cir. 2010) (“[T]here is a reasonable probability that the jury

convicted Kaiser on a conscious avoidance theory and that the jury would not


                                          15
have done so but for the instructional error.”); United States v. Chas. Pfizer & Co.,

426 F.2d 32, 40-41 (2d Cir. 1970) (“The charge not only did not focus the jury’s

attention on [a necessary aspect of the government’s case] but may well have led

to a contrary view on their part” and “there can be no assurance that the jury was

not misled to defendants’ serious prejudice.”). I cannot conclude with any degree

of assurance that the erroneous instruction given here was harmless.




                                          IV

      The Rule 412 and instructional errors reinforced and compounded each

other. See Chambers v. Mississippi, 410 U.S. 284, 302 (1973) (concluding

“exclusion of . . . critical evidence, coupled with the State’s refusal to permit [the

defendant] to cross-examine [a key witness], denied [the defendant] a trial in

accord with traditional and fundamental standards of due process”). The

government emphasized the specific vulnerabilities of the victims while the court

precluded defendants from cross-examining the victims about their specific

backgrounds. These errors, considered together, “call into serious doubt whether

the defendant received the due process guarantee of fundamental fairness to

which . . . all criminal defendants are entitled.” Haynes, 729 F.3d at 197.


                                           16
                                          V

      The limitation on defendants’ ability to cross-examine the testifying

victims, and the erroneous jury charge on sex-trafficking, had ramifications for

the entire trial and cast doubt on the fairness of the verdicts rendered as to all

charges. The evidentiary error undermined defendants’ ability to subject the

government’s theory of the case to “rigorous testing in the context of an

adversary proceeding before the trier of fact.” Lilly v. Virginia, 527 U.S. 116, 123-

24 (1999). The jury instruction given allowed for a conviction if the jury credited

the victims’ testimony that they subjectively believed they were coerced and

defrauded. A new trial is therefore warranted as to all counts of conviction. See

United States v. Al-Moayad, 545 F.3d 139, 178 (2d Cir. 2008) (concluding

cumulative effect of trial court’s errors denied defendants due process of law and

fundamentally fair trial (citing cases)); cf. Chambers, 410 U.S. at 295 (“[D]enial or

significant diminution [of the confrontation right] calls into question the ultimate

integrity of the fact-finding process . . . .” (internal quotation marks omitted)).




                                        * * *

      Defendants’ convictions should be vacated, and the case remanded for a

                                          17
new trial free from the evidentiary and instructional errors that undermined the

fairness of this trial. I respectfully dissent.




                                            18